          Case 1:15-cr-00174-LGS Document 482
                                          481 Filed 12/16/20
                                                    12/11/20 Page 1 of 2



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                     100 Lafayette Street, Suite 501
                                         New York, NY 10013

Franklin A. Rothman                                                              Tel: (212) 571-5500
Jeremy Schneider                                                                 Fax: (212) 571-5507
Robert A. Soloway
David Stern

Rachel Perillo
                                                                  December 11, 2020
                                   Application Granted. Defendant Romero's sentencing hearing is
Via ECF                            adjourned from January 20, 2021 to March 23, 2021. Defendant
Honorable Lorna G. Schofield       Romero shall refile his sentencing submission on or before March 1,
United States District Judge       2021. The Government shall refile its submission on or before March 4,
Southern District of New York      2021. The Clerk of the Court is directed to terminate the letter motion at
500 Pearl Street                   docket number 481.
New York, New York 10007           Dated: December 16, 2020
                                   New York, New York
        Re:      United States v. Ludwig Zelaya Romero
                 15 Cr. 174 (LGS)

Dear Judge Schofield:

      I am the attorney for Ludwig Zelaya Romero, the defendant in the above-
referenced matter. This letter is respectfully submitted to request a sixty-day
adjournment of Mr. Zelaya Romero’s sentencing, which is presently scheduled for
January 20, 2021 at 2:00 PM.

       The reason for this request is due to the current COVID-19 outbreak at the
Metropolitan Detention Center (“MDC”), which is preventing counsel from meeting
with or speaking with Mr. Zelaya Romero to review his sentencing memorandum
prior to the December 15, 2020 filing deadline. It is my understanding that legal
visits at the MDC are currently suspended, and my request for a phone call has
been pending for several days due to the high volume of requests for legal calls at
this time. I have conferred with AUSA Matthew Laroche, who indicates that the
government is trying to work with the MDC to help schedule a phone call for us,
and as a result, at this time, it takes no position regarding the instant request.
However, given the present circumstances, I do not believe that I will have
sufficient time to speak with my client (which requires securing a Spanish
interpreter) before Tuesday’s deadline. Because it is uncertain when the outbreak
will subside, or when legal visiting will resume, I respectfully request to adjourn
Mr. Zelaya Romero’s sentencing hearing for approximately sixty days.
           Case 1:15-cr-00174-LGS Document 482 Filed 12/16/20 Page 2 of 2




Hon. Lorna G. Schofield
December 11, 2020
Page Two

          If the Court has any questions regarding this application, please contact my
office.

                                                             Respectfully submitted,

                                                             /s/ David Stern
cc:       AUSA Matthew Laroche (by ECF)
          AUSA Amanda Houle (by ECF)
